Citation Nr: 0503629	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for service-connected 
telangiectasia, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1984 to January 
1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2004.  

The Board remanded the case for additional development of the 
record in April 2004.  

In a rating decision in October 2004, the RO assigned an 
increased rating of 30 percent for the service-connected 
telangectasia.  

The Board notes that veteran was granted motion to advance 
the case on the Board's docket (AOD).  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected telangiectasia is shown to be 
manifested by multiple skin lesions on several parts of the 
veteran's body effecting less than one percent of the exposed 
surface and six percent of the entire body surface; neither 
constant or near constant systemic therapy is show be 
required; neither ulceration, extensive exfoliation or 
crusting with systemic or nervous manifestations nor 
exceptional repugnancy is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected telangiectasia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118 including Diagnostic Code (DC) 
7806 (2001) and (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of a November 
2002 Statement of the Case, an October 2004 Supplemental 
Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  

In particular, the Board notes an April 2004 letter, in which 
the veteran was advised of hers and VA's responsibilities 
under VCAA.  

In this letter, the RO advised the veteran to identify all 
health care providers who treated her, and explained what the 
evidence must show in order to substantiate an increased 
rating claim.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to her claim has been acquired and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate her claim and of the duties that the RO would 
undertake to assist her in developing her claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise show, that 
there are additional sources of pertinent evidence that 
supports her claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to her claim that have not been obtained 
and considered.  

The veteran has had several opportunities to identify sources 
of evidence, including the claim she filed, her Notice of 
Disagreement, her Substantive Appeal, and the statements she 
has filed.  

She has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  




Rating increase for telangiectasia

The veteran seeks an increased evaluation for service-
connected telangiectasia, currently rated 30 percent.  She 
essentially contends her service-connected disorder is more 
severe than contemplated by the 30 rating assigned under 
38 C.F.R. § 4.118, DC 7806 (2004).  

Diagnostic Code 7806 assigns a zero percent rating for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  

The highest rating of 60 percent is assigned when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  

Of record is a July 2004 VA medical examination, which noted 
that the veteran had several spots of telangiectasia on her 
chest, face (on the forehead, both cheeks, and both 
eyebrows), neck, right arm, shoulder, forearm and left arm. 
The examiner indicated the veteran was not taking any 
medication for her condition.  She was diagnosed with 
multiple telangiectasia on several parts of the body, 
affecting less than one percent of the exposed area and six 
percent of the entire body.  

In reaching a decision concerning the rating of the veteran's 
telangiectasia disability, the Board will consider the 
complete history of the disability as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C. F. R. §§ 
4.1, 4.2.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

However, in this case, the preponderance of the medical 
evidence supports a finding that there is more than 40 
percent of her entire body surface or more than 40 percent of 
an exposed area affected.  

Additionally, the veteran's medical history does not indicate 
constant or near constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, required 
during the last twelve-month period.  The veteran also is not 
shown to suffer from manifestations that are consistent with 
ulceration, extensive exfoliation or crusting with systemic 
or nervous manifestations or exceptional repugnancy.  

Therefore, the Board concludes that the service-connected 
disability manifested by telangiectasia disorder does not 
warrant a higher rating under the criteria utilized to rate 
disability from skin disorders.  

Consideration has been given to awarding the veteran a higher 
rating under a different rating code for the skin; however, 
the Board finds that Code 7806 is the most appropriate for 
evaluating the veteran's disorder.  




Extraschedular considerations

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  

Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the veteran's claim and the veteran had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board has considered whether this case 
warrants the assignment of extraschedular ratings.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(2004).  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the regular schedular criteria in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of skin disorders, 
but the clinical evidence in the record does not show such 
manifestations.  

Furthermore, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for her service-connected skin disorder, nor does 
the record show that the skin disorder presents such an 
exceptional or unusual disability picture that markedly 
interferes with employment so as to render impractical the 
application of regular schedular standards.  

Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.  



ORDER

An increased evaluation higher than 30 percent for the 
service-connected telangiectasia is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


